PER CURIAM.
Appellant appeals the decision of the Unemployment Appeals Commission reversing the appeal referee’s finding of fact that appellant had not voluntarily left the employment, even though he had threatened to quit. In this case, the appeals referee’s finding that appellant had not quit was supported not only by appellant’s own testimony, but by the testimony of the employer’s manager who admitted that appellant had expressly told him he was not quitting when the manager asked him to sign a resignation form.
Whether appellant left voluntarily was an issue of fact in this case. Grossman v. Jewish Cmty. Ctr. of Greater Ft. Lauderdale, Inc., 704 So.2d 714 (Fla. 4th DCA 1998). Because the appeals referee’s finding is supported by competent substantial evidence, we reverse the decision of the Commission for reinstatement of the finding that appellant is entitled to benefits.
GUNTHER, FARMER and KLEIN, JJ., concur.